DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 01/22/2019.
This action is in response to arguments and/or remarks filed on 05/09/2022. In the current amendments claims 1, 4-5, 7-8, 11-12, 14-15 and 18-19 have been amended. Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2004/0024888) (“Davis”) in view of Schmidt (US 2009/0287617) (“Schmidt”).
Regarding claim 1 (Currently Amended)
Davis teaches …wherein the rule set includes one or more rules, the one or more rules including one or more logical operators; (Davis, PP[0036-0037] and FIGS. 4A-C, “With reference to FIGS. 4A-C, an exemplary event tree 400 associated with a ‘CustomerDiscount’ event 402 suitably includes rulesets to process transaction data based upon the number of items in the customer’s shopping cart, the total purchase price of the transaction, and/or the type of customer. … The first ruleset 408 in event tree suitably corresponds to the number of items in the customer’s cart. If the customer has multiple items in the cart, separate rulesets 404 and 406 [including a second set of expressions pertaining to a ruleset of the plurality of rulesets available] allow evaluation of the total purchase price for the items in the cart to further evaluate a discount.” The logical operators are shown in para [0024] “A rule is conventionally defined as having an expression that can be resolved to a “true” or “false' result. Rules typically also specify one or more actions to take if the result is “true”. Typically, the expression portion of the rule includes a “left hand side” (LHS) and a “right hand side” (RHS) separated by an operator Such as an equal sign (“=”), not-equal sign (“=”), greater-than or less-than sign ("> or “=”, “=<') or the like. An exemplary expression “Cart Values-100", for example, might evaluate a variable (“Cart Value') that is associated with the customer.”);
subsequent to obtaining the rule set, receiving, by the terminal, a rule operation request associated with the service; (Davis, P[0016]: “customer computer 106 [corresponds to a terminal] may be any computing device capable of interacting with server 100 via network 104.” Davis, PP[0029-30]: “As the user manipulates a browser program 108 to navigate through a vendor web site hosted by a server 103, browser 108 requests documents (in hypertext markup language or another appropriate for mat) that are displayed for the user.…When server 103 receives a request for a page [a rule operation request] associated with a particular event [corresponds to service], an ASP script 103 suitably passes the name of the event (or another appropriate event identifier) 202 to rules manager 112 to initiate the event tree.”);
obtaining, by the terminal, a rule corresponding to the rule operation request from the rule set associated with the service, (Davis, P[0026]: “Customer bag is any data structure or other module capable of storing information about the customer.… For a merchant site concerned with retail sale of computer components, for example, customer bag 120 may maintain such information as… computer brand and model…. Any or all of these data items may be processed within rules engine 116 to determine customized content for the customer.” Davis, FIG. 3 and P[0034]: “With reference now to FIG. 3, an exemplary process 300 suitably begins with rules engine 116 obtaining the relevant event tree from database 118 as described above. When the event tree is received, processing begins by analyzing the rule set associated with the first node on the tree. Accordingly, rules engine 116 appropriately obtains the relevant rule set (step 302) and selects the first rule to evaluate (step 304) [a first rule set of a plurality of rule sets available at the server].”),
generating, by the terminal, a rule tree based on the rule; (Davis, FIG. 3 and P[0335]: “If any of the actions identified in the ruleset contain a reference to another ruleset (step 314), then that ruleset is retrieved [generating a rule true] (step 302) and the process begins anew.”); 
and …an operation result of the rule based on at least one of the device identifier or the user identifier and based on the rule tree and service data related to the rule (Davis, P[0035]: “If all of the rules have been evaluated and no further rulesets are referenced, then the rule response collection [an operation result] is provided to rules manager 112 (step 316) and the process is complete.”).
Davis does not teach a computer-implemented method, comprising: obtaining, by a terminal, a rule set associated with a service based on at least one of a device identifier or a user identifier corresponding to the terminal.
Schmidt teaches a computer-implemented method, comprising: obtaining, by a terminal, (Schmidt, FIG. 5 and PP[0040-42], “method operation 120 results in a pre-compiled platform-specific fact base and a set of pre-compiled platform-specific business rules suitable for evaluation and execution by a client-side business rule engine [where the platform is representative of an identifier corresponding to the client/device]. … at method operation 122, a user of a web browser application [operating on a device of the user] directs a web browser to request a web page associated with a rich internet application. … at method operation 126, the assembled web page is communicated from the web application server to the requesting web browser application (e.g., the client) [operating on a user device]. … at method operation 130 the web page is rendered, and the embedded code module representing the client-side business rule engine is executed [analogous to the step of generating a rule tree, as disclosed in Davis]. The code module representing the business rule engine is designed to operate as an extension (sometime referred to as a plug-in) of the web browser application [operating on a user device]. … If and when a rule condition is satisfied, the rule engine will execute the rule by performing an action specified by the rule.”)
 a rule set associated with a service based on at least one of a device identifier or a user identifier corresponding to the terminal. (Schmidt, PP[0032-0033] and FIG. 4, “due to differences, for example, in computer hardware, operating systems and web browser applications, the business rule engine may need to be tailored to operate on a particular target platform. In one embodiment of the invention, multiple business rule engines may be provided, such that each different business rule engine is configured to operate in conjunction with a specific target platform. The web application server responsible for communicating the business rule engine to the client will select the appropriate business rule engine to send [obtain, from a server, a first rule set of a plurality of rule sets available at the server] based on the attributes of the requesting client [the attributes of the requesting client suggests sending, by the terminal, at least first identifier corresponding to the terminal or a second identifier corresponding to the user in a query]. Consequently, the business rules and fact base may need to be translated into several different formats, such that each individual business rule and fact is embodied in more than one code module suitable for use with each supported platform. This translation is achieved by compiling the business rules and fact base in accordance with a platform definition model that specifies the particular format to which each rule and fact is to be translated. … the compiler 92 converts or translates the existing business rules in the rule repository 90 into a format specified by a platform definition model, such that the compiled business rules are suitable for use with a client-side business rule engine that is consistent with the platform definition model.”).
Davis and Schmidt are analogous art because they are both directed to executing business rules in an internet application. Davis discloses the recited steps of receiving, obtaining, generating, and determining but not by a terminal that is a device of a user; however, Schmidt discloses executing a rule engine on a device of a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules engine in Davis to include a client-side business rule engine, as disclosed in Schmidt, to perform the disclosed methods on a client device as opposed to a server. In doing so, according to Schmidt, “[a]dvantageously, fine-grained user actions 33 can be detected and utilized as a trigger for evaluating a business rule at the client, without requiring additional client-server communications. … This provides the web-based application with a very responsive user interface” (Schmidt, P[0020] “This can be achieved without reloading an entire web page, or requiring additional communication with the server. Advantageously, fine-grained user actions 33 can be detected and utilized as a trigger for evaluating a business rule at the client, without requiring additional client-server communications. Simi larly, as a user38 interacts with various elements of the user interface 32 the application logic 31 may detect the user's interactions and manipulate those, or other, user interface elements without the need for reloading the entire web page. This provides the web-based application with a very responsive user interface.”). 

Regarding claim 2,
Davis in view of Schmidt teaches the computer-implemented method of claim 1.
Davis further teaches wherein generating the rule tree based on the rule includes: determining at least one of an expression and a logical operator for reflecting the rule based on the obtained rule (Davis, FIG. 4A and P[0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250. As shown in the Figure, the expression for the topmost rule [the rule] in ruleset 408 (‘ItemsInCart>5’) evaluates to true [an expression of the first and a logical operator for reflecting the rule].”);
and generating the rule tree based on the determined at least one of the expression and the logical operator (Davis, FIG. 4A and P[0038]: “The action associated with this rule is navigational in that it specifies another ruleset 404 to evaluate, so rules engine 116 obtains ruleset 404 [generating the rule tree] to evaluate the TotalPurchasePrice of the items in the cart. … After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112.”). 

Regarding claim 3,
Davis in view of Schmidt teaches the computer-implemented method of claim 1.
Davis further teaches wherein the rule tree includes a leaf node and a non-leaf node (Davis, FIG. 4A and P[0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% is suitably added to rule response collection 214 (FIG. 2).”),
wherein the leaf node is the determined expression (Davis, FIG. 4A shows the determined expression, or setting the discount amount equal to 13%, as a leaf node.), and 
wherein the non-leaf node is the determined logical operator (Davis, FIG. 4A shows the determined logical operator, or TotalPurchasePrice>=250, as a non-leaf node.).

Regarding claim 7,
Davis in view of Schmidt teaches the computer-implemented method of claim 1.
Davis further teaches the method further comprising: obtaining updated data in the rule set from a server based on at least one of the device identifier and the user identifier corresponding to the terminal. (Davis, P[0037]: “A final action involves providing web content or web objects, or adjusting a data value [obtaining updated data] in response to data from customer bag 120 [at least one of the identifier].”).
Regarding claims 8-10, 
Claims 8-10 are directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the method recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 8-10. 
In addition, Davis discloses, “Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.” (Davis para [0017] “Content management system 100 is implemented with one or more computing hosts, which may be personal computers or other WorkStations executing any version of the WINDOWS, UNIX, LINUX, MacOS or other operating Systems. In an exemplary embodiment, Server 104 is physically implemented with a cluster of personal computers executing a WINDOWS 2000 or subsequent operating system, along with conventional networking hardware and Software interconnecting the various computing hosts. Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.”).

Regarding claims 15-17, claims 15-17 are directed to a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform the method recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 15-17. 
In addition, Davis discloses, “Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.” (Davis para [0017] “Content management system 100 is implemented with one or more computing hosts, which may be personal computers or other WorkStations executing any version of the WINDOWS, UNIX, LINUX, MacOS or other operating Systems. In an exemplary embodiment, Server 104 is physically implemented with a cluster of personal computers executing a WINDOWS 2000 or subsequent operating system, along with conventional networking hardware and Software interconnecting the various computing hosts. Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.”).).

Claims 4-6, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2004/0024888) (“Davis”) in view of Schmidt (US 2009/0287617) (“Schmidt”) and further in view of Ashford et al. (US 4,809,219) (“Ashford”).
Regarding claim 4 (Currently Amended),
Davis in view of Schmidt teaches the computer-implemented method of claim 1.
Davis further teaches …calculating a value of a root node associated with the rule tree based on the service data (Davis, FIG. 4A and P[0036]: “CustomerDiscount event 402 [a root node, as shown in FIG. 4A] may be triggered by, for example, a user requesting a ‘CustomerDiscount’ page from web server 102 (FIG. 1), by requesting an ‘OrderCheckout’ page (which may have multiple associated events), or by any other action by the customer. As shown in FIGS. 4A-C, event tree 400 is evaluated at rules engine 116 [based on the service data] to determine an optional discount [a value of a root node] that may be applied to the customer's purchase.”); and determining as an operation result, a calculation result of the rule (Davis, P[0036]: “After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection [a calculation result of the rule, an operation result] to rules manager 112 for processing of the actions in the collection.”).
While Davis discloses processing a rule tree (Davis, P[0036]: “event tree 400 is evaluated at rules engine 116”), Davis does not appear to explicitly disclose performing a post-order traversal process on the rule tree.
However, Ashford teaches the method, wherein determining the operation result of the rule includes: 
performing a post-order traversal process on the rule tree (Ashford [col. 37, lines 35-38]: “That goal will be the root of a tree which is then searched in a postorder traversal until the first unasked leaf node is found.”); 
The combination of Davis and Schmidt and the disclosure of Ashford are directed to processing rule trees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to perform postorder traversal of the tree, as explicitly disclosed in Ashford, to yield predictable results. Doing so allows the system to traverse the tree in an order “defined by a depth-first, left to right traversal of the tree” (Ashford [col. 12, lines 67-68 and col. 13, line 1]), allowing the system to collect information about the nodes of the tree to create generally more accurate inferences about information in the root node.
Regarding claim 5 (Currently Amended),
Davis in view of Schmidt with Ashford teaches the computer-implemented method of claim 4.
Davis further teaches wherein calculating the value of the root node includes: calculating a value of each determined expression based on the service data (Davis, FIG. 4A and P[0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250 [service data]. As shown in the Figure, the expression for the topmost rule in ruleset 408 (‘ItemsInCart> 5’) evaluates to true [a value of a determined expression, as an example].”); 
and calculating the value of the root node based on the calculated value of each determined expression and the determined logical operator (Davis, FIG. 4A and P[0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% [the value of the root node] is suitably added to rule response collection 214 (FIG. 2). After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112 for processing of the actions in the collection.”).
Regarding claim 6,
Davis in view of Schmidt with Ashford teaches the computer-implemented method of claim 4, however, does not teach the method further comprising: recording a tracing path of the calculation result to output corresponding operation information.
However, Ashford teaches the method, further comprising: recording a tracing path of the calculation result to output corresponding operation information (Ashford [col. 9, lines 24-25]: “the user may request help from the expert system in the form of explanation, review of consultation, or a trace [a recorded tracing path] of the Rule tree [“calculation result,” analogous to the calculation result of Huang] being processed.” It is implied that this corresponding operation information is output back to the user requesting help.). 
The combination of Davis and Schmidt and the disclosure of Ashford are directed to processing rule trees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include recording a tracing path of the calculation result, as disclosed in Ashford, to yield predictable results. Doing so allows a user to request help from the system in the form of a trace of the rule tree (Ashford [col. 9, lines 24-25]).

Regarding claims 11-13, 
Claims 11-13 are directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the method recited in claims 4-6. Therefore, the rejections made to claims 4-6 are applied to claims 11-13.
In addition, Davis discloses, “Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.” (Davis para [0017] “Content management system 100 is implemented with one or more computing hosts, which may be personal computers or other WorkStations executing any version of the WINDOWS, UNIX, LINUX, MacOS or other operating Systems. In an exemplary embodiment, Server 104 is physically implemented with a cluster of personal computers executing a WINDOWS 2000 or subsequent operating system, along with conventional networking hardware and Software interconnecting the various computing hosts. Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.”).).

Regarding claim 14 (Currently Amended),
Davis in view of Schmidt with Ashford teaches claim 13.
Davis further teaches the operations further comprising: obtaining updated data in the rule set from a server based on at least one of the device identifier and the user identifier corresponding to the terminal (Davis, P[0037]: “A final action involves providing web content or web objects, or adjusting a data value [obtaining updated data] in response to data from customer bag 120 [at least one of the identifier].”).


Regarding claims 18-20, 
Claims 18-20 are directed to a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform the method recited in claims 4-6. Therefore, the rejections made to claims 4-6 are applied to claims 18-20. 
In addition, Davis discloses, “Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.” (Davis para [0017] “Content management system 100 is implemented with one or more computing hosts, which may be personal computers or other WorkStations executing any version of the WINDOWS, UNIX, LINUX, MacOS or other operating Systems. In an exemplary embodiment, Server 104 is physically implemented with a cluster of personal computers executing a WINDOWS 2000 or subsequent operating system, along with conventional networking hardware and Software interconnecting the various computing hosts. Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, Some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate.”).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binsztok et al. (US 2012/0191446 A1) teaches parsing problem in computer Science and electronics and generating formally verified parsers from simple grammar description files.
Guo et al. (US Pat No. 10430514 B2) teaches a terminal and a non - transitory storage medium for extracting webpage content includes: responding to a webpage browsing instruction triggered on a browser by a mobile client to obtain a corresponding webpage. 
Fu et al. (US Pat No. 9465593 B2) teaches a method and an apparatus for testing browser compatibility as well as pre-processing source code of a webpage to determine a code type. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./
Examiner, Art Unit 2126                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126